Citation Nr: 0008217	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-11 908	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to nonservice-connected burial benefits and plot 
or interment allowance.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
January 1950.  The appellant in this case is the deceased 
veteran's daughter.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 determination by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996, at the Cabrini 
Hospice.

2.  The veteran was not in receipt of VA compensation or 
pension benefits and did not have a claim for such benefits 
pending which would have resulted in entitlement to such 
benefits at the time of his death; he was not hospitalized by 
VA or traveling at VA expense when he died; he was not 
discharged from service due to line-of-duty disabilities and 
he was not buried in a section of a cemetery either owned by 
a State or owned by an agency or subdivision of a State, 
which section was used only for burial or persons otherwise 
eligible for burial in a National cemetery.  


CONCLUSION OF LAW

The criteria for entitlement to payment of VA burial benefits 
or plot interment allowance for the veteran have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2304, 5107 (West 1991); 
38 C.F.R. § 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case died on November [redacted], 1996, 
while an inpatient at the Cabrini Hospice.  He was interred 
at the Rose Hill Crematory in New Jersey.  The veteran had not 
established entitlement to service connection for any 
disability during his lifetime.  

The appellant essentially contends that the denial of VA 
burial benefits is unfair as the veteran until almost two 
weeks prior to his death was being treated for his illness at 
a VA hospital.

Analysis

As a preliminary matter, the Board notes that the appellant 
is a proper claimant for entitlement to VA burial benefits 
and has submitted a timely application.  38 C.F.R. § 3.1601 
(1999).

The appellant seeks entitlement to VA burial benefits.  
38 U.S.C.A. §§ 2302, 2303, 2304 and 38 C.F.R. § 3.1600(b) 
provide criteria for payment of a burial allowance up to $300 
to cover the burial and funeral expenses of a deceased 
veteran whose death was not due to service-connected 
disability or disabilities and the expense of preparing the 
veteran's body and transporting it to the place of burial.  
38 C.F.R. § 3.1600(b) provides in pertinent part that, if a 
veteran's death is not service connected, an amount may be 
paid towards the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to the following conditions:  
(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or (2) the veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's death; or 
(3) the deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State), and the Secretary determines (i) 
that there is no next of kin or other person claiming the 
body of the deceased, and (ii) that there are not available 
sufficient resources in the veteran's estate to cover burial 
and funeral expenses.
38 U.S.C.A. § 2303(a) and 38 C.F.R. § 3.1600(c) provide for 
payment of up to $300 to cover the expense of the funeral and 
burial (and also provides for the transportation) of a 
veteran who dies while in a VA medical or domiciliary 
facility.  38 C.F.R. § 3.1605(a) provides for payment of 
funeral, burial, plot, interment and transportation expenses 
for a veteran who dies while being transported at VA expense 
in connection with examination, treatment or care.  

38 U.S.C.A. § 2308 and 38 C.F.R. § 3.1600(g) also authorize 
payment for transportation of a deceased veteran to a 
National cemetery, but it is required that the veteran died 
as a result of a service-connected disability, or at the time 
of death was in receipt of VA disability compensation 
benefits, or would have been in receipt of such benefits had 
it not been for the veteran's receipt of either VA pension 
benefits or military retired pay.  

38 U.S.C.A. § 2303(b) and 38 C.F.R. § 3.1600(f) provide for 
payment of a plot or interment allowance in addition to the 
burial allowances in certain cases, but only if the veteran 
is not buried in a National cemetery or other cemetery under 
the jurisdiction of the United States and the deceased 
veteran is eligible for the burial allowance under 38 C.F.R. 
§ 3.1600(b) or (c).

The criteria for payment of burial allowance are not 
satisfied in the instant case.  Here we observe that, while 
the veteran had honorable active military service to include 
service during a period of war, his service, per se, does not 
qualify the appellant for any of the VA burial benefits she 
seeks.  The veteran had not been granted service connection 
for any disability by the time of his death, nor did he have 
a claim pending for compensation; and there is neither 
evidence nor allegations to the contrary.  Moreover, at the 
time of his death the veteran was not in receipt of pension.

It is not alleged that the veteran was discharged from his 
military service due to any medical problem and the evidence 
does not show otherwise.  Furthermore, there is no evidence 
or allegation that the veteran died in a VA facility or while 
being transported at VA expense in connection with a VA 
examination, treatment or care.

We acknowledge the appellant's assertions in this matter but 
the Board is not aware of and has not been directed to any 
legal authority for establishing entitlement to any of the 
benefits which the appellant is seeking on appeal on the 
basis that the veteran was furnished VA medical care several 
weeks prior to his death, which reportedly occurred in a non-
Federal facility.  In essence, there is no basis upon which a 
grant of burial benefits may be predicated.  A plot or 
interment allowance may be paid if the appellant is otherwise 
qualified to receive burial benefits.  38 C.F.R. § 3.1600(f).  
Since the appellant is not eligible to receive burial 
benefits, she is also ineligible to receive the plot or 
interment allowance.  Accordingly, the claim for entitlement 
to burial allowance and plot allowance is not plausible.

In sum, the Board concludes from its above discussion that 
the appellant has not met her initial burden of submitting 
evidence to justify a belief by a fair and impartial 
individual that her claim for the benefits which she is 
seeking on appeal is well grounded (i.e.) plausible or 
capable of substantiation (under 38 U.S.C.A. § 5107(a).  If a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  


ORDER

The claim for nonservice-connected burial benefits and plot 
or interment allowance is denied as not well grounded.  

		
	J. E. Day
	Member, Board of Veterans' Appeals

 



